Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/11/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-26 are pending in this application.  

Oath/Declaration
The receipt of Oath/Declaration is acknowledged.

Drawings
The receipt of Drawings is acknowledged.


Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

7.       The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Such claim limitation(s) is/are: 
“a printing unit” in claim 1.
“a reading unit” in claim 1.
“a processing unit” in claim 1.
“a analyzing unit” in claim 9.
“a notifying unit” in claim 9.
“a display control unit” in claim 22.
“a print control unit” in claim 23.


10.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

(a)       Claim 1: “a printing unit” corresponds to “image output unit 110”.  ‘The image output unit 110 is a printer unit, which is connected to the apparatus control unit (See Applicant’s Drawing, Fig. 1A, image output unit 110 and Applicant’s Specification, Para. [0047]).
(b)       Claim 1: “a reading unit”” corresponds to “image reading unit 108”. ‘The image reading unit 108 irradiates a bundle of original document images or a sheet of original document image with a light source (not illustrated in the drawings), so that the original reflected image is imaged through a lens onto a solid-state image sensing device such as a CCD (Charge Coupled Device) sensor. Then, the image reading signals obtained from the solid-state image sensing device are obtained as image data. The adjustment target device 100 also includes an auto document feeder (hereinafter referred to as an ADF), which is not illustrated in the drawings, for obtaining image data at once in a case where an original document has multiple pages. (See Applicant’s Drawing, Fig. 1A, image reading unit 108 and Applicant’s Specification, Para. [0043]-[0045]).

a processing unit” corresponds to “image processing unit 103”. ‘The apparatus control unit 102 is configured with a controller base, and each of
the devices including the CPU 105, the RAM 106, the storage unit 107, and the image
processing unit 103 is mounted on the apparatus control unit 102. The CPU 105 reads
a main program from the storage unit 107 and stores the main program in the RAM 106
according to an initial program in the storage unit 107. The RAM 106 is used as a main memory for storing a program or for a work. The CPU 105 controls the apparatus control unit 102 according to the main program stored in the RAM 106. The image processing unit 103 is configured with an ASIC that processes image data, and the image processing unit 103 performs image processing on print data transmitted from a printer driver of a PC via the network 101 or on image data obtained by the image reading unit 108. (See Applicant’s Drawing, Fig. 1A, Image Processing Unit 103 and Applicant’s Specification, Para. [0043]-[0044]).

(d)       Claim 9: “a analyzing unit” corresponds to “the apparatus control unit 102”. ‘the apparatus control unit 102 performs a process of analyzing enlargement factors from the number of patches derived in S1001.  (See Applicant’s Drawing, Fig. 1A, the apparatus control unit 102 and Applicant’s Specification, Para. [0121] lines 2-4).


(e)       Claim 9: “a notifying unit” corresponds to “the apparatus control unit 102”. ‘In S1008, the apparatus control unit 102 performs a process of notifying the user
(See Applicant’s Drawing, Fig. 1A, the apparatus control unit 102 and Applicant’s Specification, Para. [0122] lines 1-4).

(f)       Claim 22: “a display control unit” corresponds to “display 109”. ‘In Figs. 6A through 6D, examples of a UI displayed on the adjustment target device 100 are illustrated. In Fig. 6A, the UI 600 displayed on the display 109 in a case where the button 506 is pressed by the user is illustrated.  (See Applicant’s Drawing, Fig. 1A and 6A-6D, display 109 and Applicant’s Specification, Para. [0076]).

(g)       Claim 23: “a print control unit” corresponds to “the apparatus control unit 102”. ‘Print control of the image output unit 110 is performed by the apparatus control unit 102.. (See Applicant’s Drawing, Fig. 1A, the apparatus control unit 102 and Applicant’s Specification, Para. [0047] lines 4-5).

11.	Dependent claims 2-21 and 24 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph respectively

12.         If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  


Allowable Subject Matter
13.	Claims 11-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

14.	The following is a statement of reasons for the indication of allowable subject matter: 
	
Regarding Claim 11:
	None of the prior art searched and/or cited disclose or suggest 
wherein, in a case where the derived number of patches is not equal to or more than a first threshold value, the analyzing unit is configured to determine that the factor is that the first color characteristic chart is enlarged according to a print setting of the objective device and then printed.

Regarding Claim 12:
	None of the prior art searched and/or cited disclose or suggest 


Regarding Claim 13:
	None of the prior art searched and/or cited disclose or suggest 
wherein, in a case where the derived number of patches is not equal to nor more than the first threshold value and is equal to or less than a half of the original number of patches of the color characteristic chart, the analyzing unit is configured to determine that the factor is a setting related to a manual magnification ratio and a setting of a page layout.

Regarding Claim 14:
	None of the prior art searched and/or cited disclose or suggest 
wherein the analyzing unit is configured to derive a reading area for reading a signal value of the patch, based on the derived size of the patch, and, in a case where the reading area is not an area that is equal to larger than a second threshold value, the analyzing unit is configured to determine that the factor is that the first color characteristic chart is reduced in size according to a print setting of the objective device and then printed.

Regarding Claim 15:
	None of the prior art searched and/or cited disclose or suggest 
wherein, in a case where the derived number of patches is equal to a first threshold value, the analyzing unit is configured to determine that the factor is a setting of a page layout.

Regarding Claim 16:
	None of the prior art searched and/or cited disclose or suggest 
wherein, in a case where a sheet size of the read first color characteristic chart is different from a size of a sheet in which the color characteristic chart should be printed, the analyzing unit is configured to determine that the factor is a setting of a sheet size.

Regarding Claim 17:
	None of the prior art searched and/or cited disclose or suggest 
wherein, in a case where the scaling ratio is 67%, the analyzing unit is configured to determine that the factor is a setting of a manual magnification ratio, a setting of a sheet orientation, and a setting of a page layout.

Regarding Claim 18:
	None of the prior art searched and/or cited disclose or suggest 


Regarding Claim 19:
	None of the prior art searched and/or cited disclose or suggest 
wherein, in a case where the scaling ratio is less than 67%, the analyzing unit is configured to determine that the factor is a setting of a manual magnification ratio and a setting of a page layout.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 20-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sagimori (US PG. Pub. 2018/0268269 A1).

	Referring to Claim 1, Sagimori teaches an image processing apparatus (See Sagimori, Fig. 1, Information Processing Device 10) that performs a color matching process according to a color reproduction characteristic of an objective device (See Sagimori, Fig. 7, Sect. [0179], The generation part 60K then generates the correction table for correcting the color value defined for the colored image data 20 so that the measured characteristic 74 comes close to the target characteristic 72. The generation part 60K preferably generates the correction table for correcting the color value so that the measured characteristic 74 is matched with the target characteristic 72.), the image processing apparatus (See Sagimori, Fig. 1, Information Processing Device 10) comprising:
a printing unit (See Sagimori, Fig. 1, Image Forming Device 12) configured to perform printing (See Sagimori, Fig. 1, Image Forming Device 12, Sect. [0071], The image forming device 12 is an example of an image forming part. The image forming device 12 forms an image on the medium using the image data generated by the information processing device 10.);
a reading unit (See Sagimori, Fig. 7, Specification Part 60J) configured to be capable of reading a first color characteristic chart, which is printed by the objective device, and a second color characteristic chart, which is printed by the printing unit (See Sagimori, Fig. 20, Sect. [0223], specifies the target characteristic 72 indicating a relation between the color value and the first colorimetric value of the first patch image P1 as the laminated image 50 corresponding to each patch region P′ formed through the 2-path printing by the image forming device 12 using the image data 78 for a correction chart defining the patch regions P′ having different color values and the second colorimetric value of the second patch image P2 as the laminated image 50 corresponding to each patch region P′ formed through the 1-path printing by the image forming device 12 using the image data 78 for a correction chart.);
a processing unit (See Sagimori, Fig. 7, Generation Part 60K embodied within the Update Processing Part 60F) configured to perform the color matching process, based on first scanned image data, which is obtained by reading the first color characteristic chart by use of the reading unit, and second scanned image data, which is obtained by reading the second color characteristic chart by use of the reading unit (See Sagimori, Sect. [0230], The specification part 60J specifies the target characteristic 72 indicating a relation between the color value and the first colorimetric value of the first patch image P1 using the image data 78 for a correction chart determined by the determination part 60I, the first patch image P1 being formed on the medium 40 by the image forming device 12 through the 2-path printing with the special color material of a type indicated by the special color type information acquired by the acquisition part 60H in the laminating order indicated by the acquired laminating order information. The generation part 60K generates the correction table 70B so that the measured characteristic 74 is matched with the target characteristic 72 using the image data 78 for a correction chart determined by the determination part 60I, the measured characteristic 74 indicating a relation between the color value and the second colorimetric value of the second patch image P2 formed on the medium 40 through the 1-path printing by the image forming device 12 with the special color material of a type indicated by the special color type information acquired by the acquisition part 60H in the laminating order indicated by the acquired laminating order information.).

	Referring to Claim 2, Sagimori teaches the image processing apparatus according to claim 1, wherein the first color characteristic chart is printed by the objective device according to a color characteristic desired to be reproduced, based on image data of a device independent color space, and the second color characteristic chart is printed by the printing unit without performing color conversion (See Sagimori, Fig. 15, Sect. [0241], the image data 77 for a colored correction chart and the image data 76 for a special color correction chart corresponding to the special color type information “white” are previously stored in the storage part 62 of the information processing device 10 as the image data 78 for a correction chart. The update processing part 60F of the information processing device 10 performs processing from Step S120 to Step S144 after determining the image data 78 for a correction chart by reading the image data 76 for a special color correction chart and the image data 77 for a colored correction chart stored in the storage part 62 without performing processing from Step S100 to Step S118 in FIG. 15.).

	Referring to Claim 3, Sagimori teaches the image processing apparatus according to claim 1, wherein the first color characteristic chart is printed by the objective device according to transmitting a print instruction by an information (See Sagimori, Fig. 7, Sect. [0152], [0412] the determination part 60I determines the image data 78 for a correction chart by reading, from the storage part 62, the image data 76 for a special color correction chart corresponding to the special color type information acquired by the acquisition part 60H. Specifically, for example, in a case in which the special color type information is information indicating white, the determination part 60I reads, from the storage part 62, the image data 76 for a special color correction chart defining the special color value (white concentration value) of the patch region A of special color of white corresponding to the special color type information “white”.).

	Referring to Claim 4, Sagimori teaches the image processing apparatus according to claim 1, wherein the first color characteristic chart is printed by the objective device according to transmitting a print instruction by an information processing apparatus to the objective device by use of an image file saved in a storage medium connected to the information processing apparatus (See Sagimori, Fig. 7, Storage Part 62, Sect. [0137], , the image forming device 12 reads the special color type information from the memory and transmits the special color type information to the information processing device 10. The user operating the image forming device 12 may input the special color type information of the special color material loaded on the image forming device 12 to store the special color type information in the memory of the image forming device 12. When receiving the acquisition request for the special color type information, from the information processing device 10, the image forming device 12 reads the special color type information from the storage part 62 and transmits the special color type information to the information processing device 10.).

	Referring to Claim 5, Sagimori teaches the image processing apparatus according to claim 1, wherein the first color characteristic chart is printed by the objective device by use of an image file saved in a storage medium connected to the objective device (See Sagimori, Fig. 9A, Sect. [0153], The storage part 62 previously stores therein one type of image data 77 for a colored correction chart (refer to FIG. 9(A)). Due to this, the determination part 60I reads the image data 77 for a colored correction chart from the storage part 62.).

	Referring to Claim 6, Sagimori teaches the image processing apparatus according to claim 1, 
wherein the reading unit is configured to include an auto document feeder (ADF), so as to read the first color characteristic chart and the second color characteristic chart at once by use of the ADF (See Sect. [0201], At Step S120, the determination part 60I transmits the image data 76 for a special color correction chart determined at Step S112 to the image forming device 12 (Step S120). The image forming device 12 forms the special color image 52 corresponding to the patch region A of special color shown in the image data 76 for a special color correction chart on the medium 40 to be fixed, using the received image data 76 for a special color correction chart (the first path) (refer to FIG. 12A). The user sets the medium 40 to which the special color image 52 is fixed to the sheet feeding tray 37 of the image forming device 12 again. When image formation on the medium 40 is ended, the image forming device 12 outputs an image formation completion signal to the information processing device 10.), and 
wherein the processing unit is configured to perform page segmentation on an image read by the ADF, so as to obtain the first scanned image data and the second scanned image data (See Sagimori, Sect. [0142], The acquisition part 60H acquires the medium ID. In the present embodiment, the acquisition part 60H acquires the medium ID from the image forming device 12. For example, the image forming device 12 specifies the medium ID of the medium 40 accumulated in the sheet feeding tray 37. For example, the image forming device 12 specifies the medium ID input through an operation of the panel operation part 31 by the user. The image forming device 12 may specify the medium ID of the medium 40 by detecting the medium 40 accumulated in the sheet feeding tray 37 using a known method. The image forming device 12 then transmits the specified medium ID to the information processing device 10. Accordingly, the acquisition part 60H of the information processing device 10 acquires the medium ID from the image forming device 12.).

	Referring to Claim 7, Sagimori teaches the image processing apparatus according to claim 1, wherein the processing unit is configured to execute a registration (See Sagimori, Sect. [0116], The calibration condition indicates a condition at the time when the γ correction part 60B performs γ correction. The calibration condition registered in the correction management DB 62A is defined in accordance with a current setting of the image forming device 12. In the present embodiment, the calibration condition includes a calibration ID, a medium ID, laminating order information, special color type information, and information indicating whether to use the special color for calibration.), 
wherein the registration process includes a process in which the second color characteristic chart is printed by the printing unit and the printed second color characteristic chart is read by the reading unit so as to obtain the second scanned image data (See Sagimori, Sect. [0175], The generation part 60K of the information processing device 10 specifies the measured characteristic indicating a relation between the colored color value indicated by each of the patch regions P′ shown in the image data 78 for a correction chart determined by the determination part 60I and the second calorimetric value of the second patch image P2 corresponding to each of the patch regions P′.), and 
wherein the creation process includes a process in which the first color characteristic chart is read by the reading unit so as to obtain the first scanned image data and a process in which the color matching process is performed by use of the obtained first scanned image data and the second scanned image data obtained in the registration process (See Sagimori, Sect. [0206], The specification part 60J then specifies the target characteristic 72 indicating a relation between the colored color value indicated by each of the patch regions P′ shown in the image data 77 for a colored correction chart determined at Step S112 or Step S116, and the first colorimetric value of the first patch image P1 corresponding to each of the patch regions P′ (Step S128). Through the processing at Step S128, for example, the target characteristic 72 illustrated in FIG. 13 is specified.).

	Referring to Claim 8, Sagimori teaches the image processing apparatus according to claim 1, wherein the color matching process includes a process of creating a table indicating a signal value of a device independent color space and a signal value of a device dependent color space that depends on the image processing apparatus, the signal value of the device independent color space and the signal value of the device dependent color space corresponding to each other (See Sagimori, Sect. [0103], The color conversion processing part 60A acquires the image data 24 from the host computer 16 and performs color conversion processing on the colored image data 20 included in the acquired image data 24. For example, it is assumed that the colored image data 20 included in the image data 24 acquired from the host computer 16 is an RGB color space. In this case, the color conversion processing part 60A converts the colored image data 20 of the RGB color space into the colored image data 20 of a CMYK color space. Accordingly, the color conversion processing part 60A obtains the colored image data 20 (color image data 20C, 20M, 20Y, and 20K) of each color of CMYK. The color conversion processing part 60A then outputs, to the γ correction part 60B, the colored image data 20 on which color conversion is performed.).

	Referring to Claim 9, Sagimori teaches the image processing apparatus according to claim 1, further comprising:
an analyzing unit (See Sagimori, Fig. 9A, Patch analysis of Image Data 78) configured to analyze a scanned image indicated by the first scanned image data and, in a case where a signal value of a patch included in the scanned image cannot be obtained as a result of analyzing the scanned image, output a result of analyzing a factor for not being able to obtain a signal value of the patch, based on the scanned image (See Sagimori, Sect. [0122]-[0124], The image data 78 in Fig. 9A for a correction chart is data defining a plurality of patch regions P′ having different color values. The patch region P′ is a laminated region of a patch region A of special color and a colored region B, the image data 78 for a correction chart includes a plurality of patch regions PK′, a plurality of patch regions PY′, a plurality of patch regions PM′, and a plurality of patch regions PC′ as the patch regions P′. Each of the patch regions P′ is the laminated region of the patch region A of special color and the colored region B.);
a notifying unit (See Sagimori, Fig. 11, 80C) configured to notify a user of an analysis result according to the result output from the analyzing unit (See Sagimori, Sect. [0149], the execution button 80C is operated by the user to instruct to perform calibration based on content displayed on the calibration condition display screen 80. When the execution button 80C is operated by the user, the UI control part 60G outputs, to the acquisition part 60H, the information indicating whether to use the special color for calibration input through the calibration condition display screen 80.).
	
Referring to Claim 10, Sagimori teaches the image processing apparatus according to claim 9, wherein the analyzing unit is configured to derive at least one of a size of a patch, the number of patches, and a scaling ratio of a patch included in the scanned image, so as to determine the factor for not being able to obtain a signal value of the patch, based on a result of the derivation (See Sagimori, Sect. [0164], The colorimeter 14 measures a color of each first patch image P1 to obtain the first colorimetric value. The colorimeter 14 outputs the first calorimetric value of each of the first patch images P1 to the information processing device 10 via the host computer 16.).

	Referring to Claim 20, Sagimori teaches the image processing apparatus according to claim 10, 
wherein the analyzing unit is configured to output the result including a handling method of the determined factor (See Sagimori, Sect. [0149], When the execution button 80C is operated by the user, the UI control part 60G outputs, to the acquisition part 60H, the information indicating whether to use the special color for calibration input through the calibration condition display screen 80.), and 
wherein, as the analysis result, the notifying unit is configured to provide a notification of the handling method and a cause corresponding to the factor (See Sagimori, Fig. 11, Sect. [0148], The selection window 80B is a window for selecting whether to use the special color for calibration. The user operates the selection window 80B using the UI part 64 to input whether to use the special color for calibration.).

	Referring to Claim 21, Sagimori teaches the image processing apparatus according to claim 20, wherein the notifying unit is configured to provide the notification of the analysis result in a notification method of at least one of displaying the analysis result on a display unit, transmitting an e-mail to an administrator, transmitting an e-mail to a log-in user, and printing a report (See Sagimori, Fig. 11, Sect. [0191]-[0192], In Fig.11, the acquisition part 60H acquires, from the image forming device 12, the laminating order information, the special color type information, and the medium ID (Step S100). Next, the acquisition part 60H reads the medium information corresponding to the medium ID acquired at Step S100 from the medium management DB 62B (Step S102). Subsequently, the acquisition part 60H displays the calibration condition display screen 80 including the medium information read at Step S102 on the UI part 64 (Step S104).

	Referring to Claim 22, Sagimori teaches the image processing apparatus according to claim 20, further comprising a display control unit configured to display a screen for setting a notification method of the notifying unit on a display unit (See Sagimori, Fig. 1, Display Panel 10E, Sect. [0066],The panel interface 10E is a connection interface of the UI part 10J. The UI part 10J has an input function for receiving an operation instruction from a user, and a display function for displaying various images. The UI part 10J may separately include the input function and the display function.).

	Referring to Claim 23, Sagimori teaches the image processing apparatus according to claim 9, 
wherein the analyzing unit is configured to determine whether a signal value of the patch included in the scanned image indicated by the first scanned image data can be obtained, based on the scanned image (See Sagimori, Sect. [0165], The specification part 60J of the information processing device 10 specifies the target characteristic indicating a relation between the colored color value indicated by each of the patch regions P′ shown in the image data 78 for a correction chart determined by the determination part 60I and the first colorimetric value of the first patch image P1 corresponding to each of the patch regions P′.), and 
wherein the image processing apparatus further comprises a print control unit configured to control the printing unit to print the second color characteristic chart in a case where a result of the determination made by the analyzing unit indicates that a signal value of the patch included in the scanned image indicated by the first scanned image data can be obtained (See Sagimori, Sect. [0169], The measured characteristic indicates a relation between a second colorimetric value of a second patch image P2 formed through the 1-path printing by the image forming device 12 using the image data 78 for a correction chart determined by the determination part 60I, and the color value of the image data 78 for a correction chart. The relation is represented as a chart or a function. In the present embodiment, described is a case in which the measured characteristic is represented as a chart. The color value of the image data 78 for a correction chart used for the measured characteristic is, specifically, the colored color value of the image data 77 for a colored correction chart included in the image data 78 for a correction chart.). 

	Referring to Claim 24, Sagimori teaches the image processing apparatus according to claim 23, wherein the processing unit is configured to cancel the color matching process in a case where the result of the determination made by the analyzing unit indicates that a signal value of the patch included in the scanned image cannot be obtained (See Sagimori, Sect. [0215], If positive determination is made at Step S142 (Yes at Step S142), the process proceeds to Step S144. At Step S144, the correction table 70B generated at Step S140 is registered in the correction management DB 62A being associated with the calibration condition acquired at Step S100. Due to this, the update part 60L updates the correction table. This routine is then ended).

	Referring to Claim 25, the structural elements of apparatus claim 1 perform all of the steps of method claim 25.  Thus, claim 25 is rejected for the same reasons discussed in the rejection of claim 1.

	Referring to Claim 26, arguments analogous to claim 1 are applicable.  The non-transitory computer readable medium is explicitly/inherently taught as evidenced by (See Sagomori Sect. [0411], The processing performed by the information processing devices 10, 11, 11A, 11B, 11C, 11D, and 11E in the above embodiments and the modifications is recorded and provided as a computer program product in a computer-readable recording medium such as a compact disc read only memory (CD-ROM), a flexible disk (FD), a compact disc recordable (CD-R), and a digital versatile disc (DVD), as an installable or executable file.) and various memories stored therein.
Cited Art
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Itagaki et al. (US PG. Pub. 2007/0153340 A1) discloses Color reproducibility to be evaluated in consideration of the influence of homogeneity in page image. Hence, a first chart is formed from an image of a uniform density of a region to be evaluated, and data associated with the spectral reflectances of plural points on the first chart are input. Based on the data obtained from the first chart, color differences between a predetermined point and other points on the first chart are calculated. When the calculated color differences fall within a permissible range of heterogeneity of colors in the region, a second chart is formed from an image corresponding to a color target, and data associated with the spectral reflectances of plural points on the second chart are input. Color differences are calculated from the data obtained from the second chart and data associated with the spectral reflectance of the color target.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DARRYL V DOTTIN/
Examiner, Art Unit 2677